Title: Thomas Jefferson to Louis A. Leschot, 28 December 1818
From: Jefferson, Thomas
To: Leschot, Louis A.


          
             
				  Dec. 28. 18.
          
          Th: Jefferson sends to mr Leschot mrs Eppes’s watch needing repairs, and the key needing a new pipe. her servant will be here till the middle of the week and it is hoped mr Leschot will do it in time for him to carry back, as she lives at a great distance, and opportunities of sending it are very rare. Th:J. will pay the cost of repairs, and will hope to recieve from mr Leschot at the same time the amount of the work done for him and the family at various times, which with  the cost of the gold watches first bought and which has been so long left in his hands, he proposes to pay him in a few days.
          
          he wishes mr & mrs Leschot could come and dine here some day. he will send for them any day which will suit them, & he salutes them with friendship and respect.
        